Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following Inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a method for training a spoken language understanding (SLU) system by creating a knowledge graph and using/adding intent nodes based on intent and words, classified in G10L 15/063.
II. Claims 5-20, drawn to a method/system/non-transitory computer-readable storage medium for determining an intent of a user input phrase using a knowledge graph by searching for matching nodes, classified in G10L 15/197.
III. Claim 21, drawn to a method for creating a knowledge graph  based on intent and named entities, classified in G06N 5/02.
IV. Claim 22, drawn to a method for creating a knowledge graph  to extract/add taxonomy node(s) and add named entities and edges, classified in G10 L 2015/0631.
Inventions I, II, III, and IV are directed to related processing of input phrases. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). Furthermore, in the instant case, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions I and II are directed to related processing of input phrases, as noted above. These inventions are distinct because: 
These two inventions as noted above are not capable of being used together since Invention I deals with a method for training a spoken language understanding (SLU) system that creates a knowledge graph to determine an intent of a user input phrase by creating a knowledge graph and using/adding intent nodes based on intent and words, whereas Invention II relates to a method/system/non-transitory computer-readable storage medium for determining an intent of a user input phrase by searching a knowledge graph for matching nodes. As can be seen the mode of operation or effect is both different. Therefore, satisfying element (1) in determining distinctness.
As already noted, these two inventions do not overlap in scope and are mutually exclusive. Invention I is related to determining user intent from input phrases by training an SLU system whereas Invention II is related to searching for matching nodes in a knowledge graph which is not being claimed in Invention I. Therefore, satisfying element (2) in determining distinctness.
Further, the Inventions are not obvious variants of each other and would not be obvious as both Inventions are depicting different methods to arrive at determination of user input phrase intent. Therefore, satisfying element (3) in determining distinctness.
Inventions I and III are directed to related , as noted above. These inventions are distinct because: 
These two inventions as noted above are not capable of being used together since Invention I deals with a method for training a spoken language understanding (SLU) system that creates a knowledge graph to determine an intent of a user input phrase by creating a knowledge graph and using/adding intent nodes based on intent and words, whereas Invention III relates to a method for creating a knowledge graph by using and adding edge information related to intent and named entities. As can be seen the mode of operation or effect is both different. Therefore, satisfying element (1) in determining distinctness.
As already noted, these two inventions do not overlap in scope and are mutually exclusive. Invention I is related to determining user intent from input phrases by training an SLU system whereas Invention III is related to creating a knowledge graph by using and adding edge information related to intent and named entities which is not being claimed in Invention I. Therefore, satisfying element (2) in determining distinctness.
Further, the Inventions are not obvious variants of each other and would not be obvious as both Inventions are depicting different steps to arrive at either determination of user input phrase intent or creating a knowledge graph. Therefore, satisfying element (3) in determining distinctness.
Inventions I and IV
These two inventions as noted above are not capable of being used together since Invention I deals with a method for training a spoken language understanding (SLU) system that creates a knowledge graph to determine an intent of a user input phrase by creating a knowledge graph and using/adding intent nodes based on intent and words, whereas Invention IV relates to a method for creating a knowledge graph by performing Universal Sentence Embedding (USE) to extract/add taxonomy node(s) and add named entities and edges. As can be seen the mode of operation or effect is both different. Therefore, satisfying element (1) in determining distinctness.
As already noted, these two inventions do not overlap in scope and are mutually exclusive. Invention I is related to determining user intent from input phrases by training an SLU system whereas Invention IV is related to performing Universal Sentence Embedding (USE) to extract/add taxonomy node(s) and add named entities and edgeswhich is not being claimed in Invention I. Therefore, satisfying element (2) in determining distinctness.
Further, the Inventions are not obvious variants of each other and would not be obvious as both Inventions are depicting different steps to arrive at either determination of user input phrase intent or creating a knowledge graph. Therefore, satisfying element (3) in determining distinctness.
Inventions II and III are directed to related processing of input phrases, as noted above. These inventions are distinct because: 
These two inventions as noted above are not capable of being used together since Invention II deals with relates to a method/system/non-transitory Invention III relates to a method for creating a knowledge graph by using and adding edge information related to intent and named entities. As can be seen the mode of operation or effect is both different. Therefore, satisfying element (1) in determining distinctness.
As already noted, these two inventions do not overlap in scope and are mutually exclusive. Invention II is related to determining an intent of a user input phrase by searching a knowledge graph for matching nodes whereas Invention III is related to creating a knowledge graph by using and adding edge information related to intent and named entities which is not being claimed in Invention II. Therefore, satisfying element (2) in determining distinctness.
Further, the Inventions are not obvious variants of each other and would not be obvious as both Inventions are depicting different steps to arrive at either determination of user input phrase intent or creating a knowledge graph. Therefore, satisfying element (3) in determining distinctness.
Inventions II and IV are directed to related processing of input phrases, as noted above. These inventions are distinct because: 
These two inventions as noted above are not capable of being used together since Invention II deals with a method/system/non-transitory computer-readable storage medium for determining an intent of a user input phrase by searching a knowledge graph for matching nodes, whereas Invention IV relates to a method for creating a knowledge graph by performing Universal Sentence Embedding  to extract/add taxonomy node(s) and add named entities and edges. As can be seen the mode of operation or effect is both different. Therefore, satisfying element (1) in determining distinctness.
As already noted, these two inventions do not overlap in scope and are mutually exclusive. Invention II is related to determining an intent of a user input phrase by searching a knowledge graph for matching nodes whereas Invention IV is related to creating a knowledge graph by a method for creating a knowledge graph by performing Universal Sentence Embedding (USE) to extract/add taxonomy node(s) and add named entities and edges which is not being claimed in Invention II. Therefore, satisfying element (2) in determining distinctness.
Further, the Inventions are not obvious variants of each other and would not be obvious as both Inventions are depicting different steps to arrive at either determination of user input phrase intent or creating a knowledge graph. Therefore, satisfying element (3) in determining distinctness.
Inventions III and IV are directed to related processing of input phrases, as noted above. These inventions are distinct because: 
These two inventions as noted above are not capable of being used together since Invention III deals with a method for creating a knowledge graph by using and adding edge information related to intent and named entities, whereas Invention IV
As already noted, these two inventions do not overlap in scope and are mutually exclusive. Invention III is related to creating a knowledge graph by using and adding edge information related to intent and named entities whereas Invention IV is related to a method for creating a knowledge graph by a method for creating a knowledge graph by performing Universal Sentence Embedding (USE) to extract/add taxonomy node(s) and add named entities and edges which is not being claimed in Invention III. Therefore, satisfying element (2) in determining distinctness.
Further, the Inventions are not obvious variants of each other and would not be obvious as both Inventions are depicting different methods to arrive at creating a knowledge graph. Therefore, satisfying element (3) in determining distinctness.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 8:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659



/Keisha Y Castillo-Torres/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/02/2022